Name: Council Regulation (EEC) No 2913/86 of 16 September 1986 introducing a derogation to Regulation (EEC) No 2727/75 as regards the import levy applicable to certain quantities of maize and grain sorghum
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 24. 9 . 86 Official Journal of the European Communities No L 272/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2913/86 of 16 September 1986 introducing a derogation to Regulation (EEC) No 2727/75 as regards the import levy applicable to certain quantities of maize and grain sorghum THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parli ­ ament ('), Whereas, on 1 July 1986, an interim solution was found between the European Economic Community and the United States of America to alleviate any consequences arising in the cereals sector from the accession of Spain to the Community ; this solution provides that, if, for the period 1 July to 31 December 1986, American exports of maize, grain sorghum, maize gluten, brewing dregs and citrus fruit pulp fall below an average of 234 000 tonnes per month, a reduced levy may be fixed for imports into the Community of maize and grain sorghum from third countries ; Whereas, in order to implement this solution , a deroga ­ tion should be made to Article 13 of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1 579/86 (3) ; whereas the said derogation should relate both to the fixing procedure and to the amount of the levy ; whereas, however, the said amount should be determined in the light of real market conditions ; Whereas, for the purposes of the application of this Regu ­ lation, it is necessary that the Kingdom of Spain should supply all the information required by the Commission within a set time limit ; HAS ADOPTED THIS REGULATION : Article 1 From the entry into force of this Regulation and until 28 February 1987, the levy applicable to imports of the quantities of maize and grain sorghum referred to in Article 3 may, by way of derogation to Article 1 3 of Regu ­ lation (EEC) No 2727/75, be fixed :  by means of an invitation to tender, and  at a level other than that resulting from the applica ­ tion of thesaid Article . Article 2 The levy referred to in Article 1 must be fixed at a level which avoids creating disturbances to the Community market. Article 3 The maximum quantity of maize and grain sorghum which may be imported into the Community under the provisions of this Regulation shall be fixed at 1 404 000 tonnes. It shall be reduced by the quantities of products origina ­ ting in the United States referred to in the Annex impored into Spain during the period 1 July 1986 to 31 December 1986 . Article 4 1 . The Commission shall keep an account of the tonnage of imports into Spain from the United States of the products referred to in the Annex for the period 1 July 1986 to 31 December 1986 . 2 . The Spanish authorities shall supply the Commis ­ sion with all the information necessary to this effect by the 10th day of each month at the latest. Article 5 The detailed rules for the application of this Regulation and in particular for the tendering procedure and the monthly distribution of the quantities to be imported shall be adopted by the Commission in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 . Article 6 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. (') Opinion delivered on 11 September 1986 (not yet published in the Official Journal). (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . 3 OJ No L 139, 24 . 5 . 1986, p. 29 . No L 272/2 Official Journal of the European Communities 24. 9 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 September 1986. For the Council The President M. JOPLING ANNEX CCT heading No Description ex 10.05 B Maize other than hybrid maize for sowing ex 10.07 C Grain sorghum other than sorghum for sowing ex 23.03 A II Maize gluten ex 23.03 B II Brewing dregs ex 23.06 A II Citrus fruit pulp l